DETAILED ACTION
Claims status
In response to the application filed on 06/04/2021, claims 21-40 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 27-28, 29, 31, 35-36, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Morford (US 7,324,447 B1) in view of Jordan et al. (Application# 15148469 filed on 05/06/2016, and also published in US 2017/0366467 A1. See the attached specification for citation).
Regarding claim 21; Morford teaches a method comprising receiving a network packet on a host (See Fig. 2A: Classifying and controlling data flows in a packet-based computer network environment, i.e., Software Defined Network (SDN), Abstract, Col. 8, 34-40); 
determining that the network packet comprises a control packet for a software defined network (SDN) (See Fig. 4A: at step 202 for receiving a data packet and determining whether flow database contains an existing control block object at Step 208 or 218; Col. 16, Lines 51-56); and 
in response to determining that the network packet comprises a control packet (See Fig. 4A: at step 208/218, determining whether flow database 135 contains an existing control block object corresponding to the flow (step 208); Col. 16, Lines 35-40, and 51-55), placing the network packet in a first processing queue allocated to control packets on the host (See Fig. 4A: If elements of the data packet represent a change to the traffic type associated with the data flow (step 220), packet processor 131 passes the flow specification object to traffic classification database 137 to identify a traffic class corresponding to the flow (step 214). Note: the packet data flow classification is a type of queuing to be processed with an available network resource; Col. 17, Lines 12-16).
Even though, Morford discloses the method of passing the data packet flow to traffic classification of data flows, Morford doesn’t explicitly discuss the method wherein the packet in a first processing queue.
Jordan further discusses the method wherein the packet in a first processing queue (See Fig. 2: One of the queues is a high priority queue for sending traffic that the link quality manager categorizes as high priority traffic. Lower priority data packets can be placed in the other queue(s). The
link quality manager prioritizes each of the data packets by placing it in a corresponding priority queue for sending the outbound packet to the other of the ingress/egress control apparatus.. ¶. [0023]).
The rationale of combining is that Jordan’s method of prioritizing received data packets and queuing the outbound packets based on high priority could be apparently be implemented into Morford’s conventional method of classifying data packet flows.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein the packet in a first processing queue as taught by Jordan to have incorporated in the system of Morford, so that it would not only provide faster communication than other types of traffic but also maintain a high quality of the time sensitive data bi-directional traffic. Jordan: ¶. [0023-0025].
 [Office’s Note: Because of the alternative claim language such as “one of a plurality”, only one of the alternative limitations has been analyzed by the examiner].

    PNG
    media_image1.png
    1021
    600
    media_image1.png
    Greyscale


Morford in view of Jordan discloses the method wherein the control packet comprises a Bidirectional Forwarding Detection packet (Jordan: the prioritization can be implemented in a bidirectional manner. ¶. [0024]).

Regarding claim 27; Morford discloses the method wherein the network packet is encapsulated in a tunneling packet (Morford: sending the data through a “tunnel” achieved by encapsulating TCP packets comprising the data within VPN headers; Col. 4, Lines 67-67), and wherein determining that the network packet comprises a control packet comprises determining that the packet comprises a control packet based on an identifier within a header of the tunneling packet (Morford: In one embodiment, when packet processor 131 encounters a new data flow it stores the source and destination IP addresses contained in the packet headers in host database 134. Packet processor 131 further constructs a control block object including attributes characterizing a data flow between two end systems. Col. 9, Lines 35-40).

Morford discloses a network interface system on a host comprising: a storage system; a processing system operatively coupled to the storage system; program instructions stored on the storage system that, when executed by the processing system, direct the processing system to: 
receive a network packet (See Fig. 4A: at step 202, receiving data packet; Col. 16, Lines 35-40); 
determine that the network packet comprises a control packet for a software defined network (SDN) (See Fig. 4A: at step 202 for receiving a data packet and determining whether flow database contains an existing control block object at Step 208 or 218; Col. 16, Lines 51-56); and 
in response to determining that the network packet comprises a control packet (See Fig. 4A: at step 208/218, determining whether flow database 135 contains an existing control block object corresponding to the flow (step 208); Col. 16, Lines 35-40, and 51-55), prioritize the network packet for processing by a main processing system of the host (See Fig. 4A: If elements of the data packet represent a change to the traffic type associated with the data flow (step 220), packet processor 131 passes the flow specification object to traffic classification database 137 to identify a traffic class corresponding to the flow (step 214).; Col. 17, Lines 12-16) over other network packets that do not comprise a control packet (See Fig. 4A: determining whether received data packets include control block or not; Col. 16, Lines 51-57).
Even though, Morford discloses the method of determining control data blocks of the received packet, Morford doesn’t explicitly discuss the method processing in a first queue nor prioritizing over other networks that do not include a control block.
However, Jordan further discusses the method wherein the packet in a first processing queue (See Jordan’s Fig. 2: One of the queues is a high priority queue for sending traffic that the link quality manager categorizes as high priority traffic. Lower priority data packets can be placed in the other queue(s). The link quality manager prioritizes each of the data packets by placing it in a corresponding priority queue for sending the outbound packet to the other of the ingress/egress control apparatus. ¶. [0023]); prioritizing over other networks that do not include a control packet (See Fig. 2: prioritize data packets that have been categorized as time sensitive and/or high-priority over other data packets, i.e., data not including control information; Jordan: ¶. [0022]).
The rationale of combining is that Jordan’s method of prioritizing received data packets and queuing the outbound packets based on high priority could be apparently be implemented into Morford’s conventional method of classifying data packet flows.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein the packet in a first processing queue as taught by Jordan to have incorporated in the system of Morford, so that it would not only provide faster communication than other types of traffic but also maintain a high quality of the time sensitive data bi-directional traffic. Jordan: ¶. [0023-0025].

Regarding claim 29; Morford discloses the network interface system wherein the control packet comprises a Bidirectional Forwarding Detection packet (Jordan: the prioritization can be implemented in a bidirectional manner. ¶. [0024]).

Regarding claim 31; Morford discloses the network interface system wherein prioritizing the network packet for processing by the main processing system of the host (Jordan: See Fig. 2: prioritize data packets that have been categorized as time sensitive and/or high-priority over other data packets; ¶. [0022]) comprises placing the network packet in a first processing queue of a plurality of processing queues (See Jordan’s Fig. 2: One of the queues is a high priority queue for sending traffic that the link quality manager categorizes as high priority traffic. Lower Morford: See Fig. 4A: at step 208/218, determining whether flow database 135 contains an existing control block object corresponding to the flow (step 208); Col. 16, Lines 35-40, and 51-55).

Regarding claim 35; Morford discloses the network interface system wherein the network packet is encapsulated in a tunneling packet (Morford: sending the data through a “tunnel” achieved by encapsulating TCP packets comprising the data within VPN headers; Col. 4, Lines 67-67), and wherein determining that the network packet comprises a control packet comprises determining that the packet comprises a control packet based on an identifier within a header of the tunneling packet (Morford: In one embodiment, when packet processor 131 encounters a new data flow it stores the source and destination IP addresses contained in the packet headers in host database 134. Packet processor 131 further constructs a control block object including attributes characterizing a data flow between two end systems. Col. 9, Lines 35-40).

Regarding claim 36; Morford discloses the network interface system wherein the tunneling packet comprises a Virtual Extensible Local Area Network (VXLAN) packet (Morford: Implementing VLAN policy; Col. 11, Lines 4-10).


Morford discloses a method comprising: 
receiving a network packet (See Fig. 4A: at step 202, receiving data packet; Col. 16, Lines 35-40); 
determining that the network packet comprises a control packet for a software defined network (SDN) (See Fig. 4A: at step 202 for receiving a data packet and determining whether flow database contains an existing control block object at Step 208 or 218; Col. 16, Lines 51-56); and 
in response to determining that the network packet comprises a control packet (See Fig. 4A: at step 208/218, determining whether flow database 135 contains an existing control block object corresponding to the flow (step 208); Col. 16, Lines 35-40, and 51-55), prioritize the network packet for processing by a main processing system of the host (See Fig. 4A: If elements of the data packet represent a change to the traffic type associated with the data flow (step 220), packet processor 131 passes the flow specification object to traffic classification database 137 to identify a traffic class corresponding to the flow (step 214).; Col. 17, Lines 12-16) over other network packets that do not comprise a control packet (See Fig. 4A: determining whether received data packets include control block or not; Col. 16, Lines 51-57).
Even though, Morford discloses the method of determining control data blocks of the received packet, Morford doesn’t explicitly discuss the method processing in a first queue nor prioritizing over other networks that do not include a control block.
However, Jordan further discusses the method wherein the packet in a first processing queue (See Jordan’s Fig. 2: One of the queues is a high priority queue for sending traffic that the link quality manager categorizes as high priority traffic. Lower priority data packets can be placed in the other queue(s). The link quality manager prioritizes each of the data packets by placing it in a corresponding priority queue for sending the outbound packet to the other of the ingress/egress control apparatus. ¶. [0023]); prioritizing over other networks that do not include a control packet (See Fig. 2: prioritize data packets that have been categorized as time sensitive and/or high-priority over other data packets, i.e., data not including control information; Jordan: ¶. [0022]).
The rationale of combining is that Jordan’s method of prioritizing received data packets and queuing the outbound packets based on high priority could be apparently be implemented into Morford’s conventional method of classifying data packet flows.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein the packet in a first processing queue as taught by Jordan to have incorporated in the system of Morford, so that it would not only provide faster communication than other types of traffic but also maintain a high quality of the time sensitive data bi-directional traffic. Jordan: ¶. [0023-0025].

Regarding claim 38; Morford discloses the method wherein prioritizing the network packet for processing by the main processing system of the host (Jordan: See Fig. 2: prioritize data packets that have been categorized as time sensitive and/or high-priority over other data packets; ¶. [0022]) comprises placing the network packet in a first processing queue of a plurality of processing queues (See Jordan’s Fig. 2: One of the queues is a high priority queue for sending traffic that the link quality manager categorizes as high priority traffic. Lower priority data packets can be placed in the other queue(s). The link quality manager prioritizes each of the data packets by placing it in a corresponding priority queue for sending the outbound packet to the other of the ingress/egress control apparatus. ¶. [0023]) allocated to control packets on the host (Morford: See Fig. 4A: at step 208/218, determining whether flow database 135 contains an existing control block object corresponding to the flow (step 208); Col. 16, Lines 35-40, and 51-55).

Morford discloses the method wherein the first processing queue is allocated a first set of processing resources for the host (See Fig. 4A: at step 208/218, determining whether flow database 135 contains an existing control block object corresponding to the flow (step 208); Col. 16, Lines 35-40, and 51-55) and wherein a second processing queue of the plurality of processing queues is allocated a second set of processing resources for the host (See Fig. 4A: steps 210-216: for second processing of constructing control block; Col. 17, Lines 7-45).

Regarding claim 40; Morford discloses the method wherein the network packet is encapsulated in a tunneling packet (Morford: sending the data through a “tunnel” achieved by encapsulating TCP packets comprising the data within VPN headers; Col. 4, Lines 67-67), and wherein determining that the network packet comprises a control packet comprises determining that the packet comprises a control packet based on an identifier within a header of the tunneling packet (Morford: In one embodiment, when packet processor 131 encounters a new data flow it stores the source and destination IP addresses contained in the packet headers in host database 134. Packet processor 131 further constructs a control block object including attributes characterizing a data flow between two end systems. Col. 9, Lines 35-40).


Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Morford (US 7,324,447 B1) in view of Manghirmalani et al. (US 2016/0330111 A1).
Regarding claims 23 and 30; Morford discloses the method wherein the control packet comprises the protocols, by encrypting data at the sending end and decrypting it at the receiving end, send the data through a “tunnel” (achieved by encapsulating TCP packets comprising the data within VPN headers). Morford: Col. 4, Lines 62-67.
Morford doesn’t explicitly discuss a Border Gateway Protocol packet.
However, Manghirmalani teaches a Border Gateway Protocol packet (Manghirmalani: Para. [0133 and 0136]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a control packet for fault detection as taught by Manghirmalani to have incorporated in the system of Morford, so that it would not only provide to interconnect across the network by the L3 environment over the underlay network but also provide quality of service and security capabilities. Manghirmalani: ¶. [0133].

Allowable Subject Matter
Claims 24-26 and 32-34 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
In response to the amendment as filed on 06/04/2021, Applicant's arguments, with regards to claims 21-40, filed on 06/04/2021 have been fully considered but they are not persuasive.
Arguments:
Applicant argued that Morford fails to teach the method wherein “the receiving network packet comprises a control packet”. 
Responses:
Examiner respectfully disagrees because Morford’s figures 4A and 4B states that the received data packet are determined whether the flow database contains an existing control block or not. See steps 208 and 249.

Arguments:
Applicant further argued that Morford’s control block is not for a software defined network.
Responses:
Examiner further disagrees. Morford’s figures 2s and 6 clearly illustrate that the optimized network traffic and network technologies are implemented on routing nodes of client or server end system using software applications executed therein, to reduce bandwidth requirements along particularly congested portions of a communications path. For example, tunnel technologies, like those used in Virtual Private Network (VPN) implementations, i.e., software defined network, establish tunnels through which network traffic is transformed upon entering at a first network device in a communications path and restored to substantially the same state upon leaving a second network device in the communications path. See Morford’s Col. 5, Lines 1-30.


Applicant further argued that the cited prior arts fail to teach “in response to determining that the network packet comprises a control packet, placing the network packet in a first processing queue allocated to control packets on the host”.
Responses:
Examiner further disagrees. Morford teaches the method wherein determining whether flow database 135 contains an existing control block object corresponding to the flow. If the packet corresponds to an existing data flow, packet processor 131 retrieves the control block object and updates attributes of the control block object and/or flow specification object as appropriate (e.g., last packet time, aggregate byte counts, etc.) (step 218). If elements of the data packet represent a change to the traffic type associated with the data flow (step 220), packet processor 131 passes the flow specification object to traffic classification database 137 to identify a traffic class corresponding to the flow (step 214). Methods for determining changes to data flows are also well known in the art. See Morford’s figure 4s. Queuing is also a process of executing data/packet flow awaiting the availability of a network resource. Thus, Morford discloses the process of data packet queuing within the data flow. 
Jordan further discusses the method wherein one of the queues is a high priority queue, i.e., first processing queue, for sending traffic that the link quality manager categorizes as high priority traffic. Lower priority data packets can be placed in the other queue(s). The method of allocating at a high priority queue could be read as a method of placing the packet a first processing line applying under the BRI. The link quality manager also prioritizes each of the data packets by placing it in a corresponding priority queue for sending the outbound packet to the other of the ingress/egress control apparatus. See Jordan: ¶. [0023].
Jordan: ¶. [0023-0025].
In view of the above reasoning, the combined teaching of Morford and Jordan clearly teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Accordingly, for the reasons set forth above, Examiner believes that all the rejections shall still be maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/Primary Examiner, Art Unit 2416